Citation Nr: 0818716	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-35 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether an overpayment of Title 38, Chapter 30 education 
benefits in the amount of $2,147.50 was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
November 1999 with an additional three years prior active 
service. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 letter of notification from a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
assigned liability to the veteran for an overpayment of 
educational benefits of $2,147.50 for a program of study from 
January 22, 2002 to December 5, 2002. 

In correspondence dated in June 2004 and received by VA in 
July 2004, the veteran petitioned for a waiver of debt.  It 
is not clear from the available records whether the RO has 
adjudicated his request for waiver of recovery of the 
overpayment.  As this issue is not currently before the 
Board, it is referred to the RO for further action as 
appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In January 2002, the veteran submitted an application for VA 
education benefits under 38 U.S.C.A. §§ 3001-3036 (West 
2002).  The veteran indicated that he had not previously 
received any information explaining these benefits.  Although 
the veteran identified his intended school and start date of 
training, he did not specify nor did the form ask whether he 
intended to enroll in a full or part time program.  Later 
that month, an official of the school certified that the 
veteran was enrolled in a program of 36 clock hours per week 
that was scheduled from January 22, 2002 to December 5, 2002.  
See 38 U.S.C.A. § 3688 (West 2002).  

In May 2004, a VA representative conducted a compliance 
survey and reported that the veteran had never enrolled for 
more than 16 clock hours per week for the same period.  The 
RO informed the veteran that he was liable for an overpayment 
of $2,147.50.  In correspondence later that month, a school 
representative acknowledged that the school had erroneously 
reported the veteran's enrollment in 2002 and submitted a 
corrected report that certified enrollment as 16 clock hours 
per week.  In a notice of disagreement dated in June 2004, 
the veteran contended that he was not liable for the debt 
because the school had erroneously reported his enrollment 
status and that he was unaware of the error.  

VA will pay educational assistance to a veteran only after 
(1) the educational institution has certified his enrollment; 
and (2) VA has received from the individual a verification of 
the enrollment.  38 C.F.R. § 21.7140 (2007).  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability to the veteran.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of the educational institution if VA 
determines that an overpayment was made as the result of 
willful or negligent false certification by the educational 
institution; or endorsement of a veteran's false 
certification of his actual attendance.  38 C.F.R. § 21.7144 
(2007).  

In an August 2004 statement of the case, the RO stated that 
the veteran was entitled only to a three-quarter time rate 
for attendance in 2002, that the educational institution 
over-reported the hours of enrollment, and that the veteran 
willfully continued to certify his attendance at the full 
time rate.  The file does not contain nor did the RO cite the 
evidence considered to reach the latter conclusion.  
Those records should be associated with the file.  The RO 
should provide an audit of the payments made under Chapter 30 
for a period of education from January 2002 to December 2002, 
to include the amount that should have been paid pursuant to 
the May 2004 certification provided by the institution.  The 
rates of payment authorized for each level of enrollment in 
effect for the educational period in 2002 should also be 
associated with the file.  

In addition, it is noted that the May 2004 letter advised the 
veteran that an additional letter would be sent with more 
details concerning the debt.  This letter is not of record 
but should be associated with the file on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide an audit of the payments made 
under Chapter 30 for the veteran's period 
of education from January 2002 to 
December 2002, to include the amount that 
should have been paid pursuant to the May 
2004 certification provided by the 
institution.  The rates of payment 
authorized for each level of enrollment 
in effect for the educational period in 
2002 should also be associated with the 
file

2.  Associate with the file the evidence 
relied upon to support the finding in the 
statement of the case that the veteran 
willfully continued to certify his 
attendance at the full-time rate.  

3.  Associate with the file the letter 
which the May 2004 letter advised would 
be sent with more details concerning the 
debt.

4.  Then, if appropriate, readjudicate 
the assessment and amount of liability of 
the veteran for overpayment of 
educational benefits.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

